          Case 1:20-cr-01696-WJ Document 17 Filed 10/05/20 Page 1 of 5


                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                              CR 20-1696 WJ

SIMEON ATCITTY,

       Defendant.

               DEFENDANT’S UNOPPOSED MOTION TO CONTINUE

       Simeon Atcitty, through undersigned counsel, moves the Court for an order

continuing the jury trial currently scheduled for November 2, 2020, and to vacate and

reschedule all other deadlines and settings in this matter. The government does not oppose

this motion. In support of this motion, Mr. Atcitty states the following:

1.     Mr. Atcitty was arrested on September 27, 2020 pursuant to an indictment alleging a

single charge of second degree murder, contrary to 18 U.S.C. §§ 1153 and 1111.

2.     Mr. Atcitty was arraigned and pled not guilty on September 29, 2020.

3.     Mr. Atcitty is currently in custody on this matter.

4.     The defense has not received discovery from the government. The discovery order

allows the government to disclose discovery within eight (8) days of the entry of the discovery

order, which was filed on September 29, 2020.

5.     The trial in this matter is set for November 2, 2020.



                                          Page 1 of 5
          Case 1:20-cr-01696-WJ Document 17 Filed 10/05/20 Page 2 of 5


6.     Mr. Atcitty respectfully requests a continuance in order to complete several tasks that

are vital to his defense. Specifically, he requests an additional ninety (90) days from the

current setting to prepare for trial. Ninety days is the minimum amount of time that is

required to adequately prepare for trial. Defense counsel cannot and will not be ready for

trial in advance of ninety days from the current setting.

7.     A continuance of ninety days is necessary for counsel to complete the following tasks:

           a. To enter into plea negotiations with the government. The parties believe that

              plea negotiations may prove fruitful in this case and that such negotiations

              may benefit both Mr. Atcitty and the government.

           b. To conduct an investigation, including interviewing witnesses.

           c. To file any necessary motions.

8.     Counsel believes that ninety days is the minimum needed to thoroughly review

discovery, to conduct investigation, to enter into plea negotiations with the government, to

file pretrial motions, and to ensure that Mr. Atcitty receives effective assistance of counsel

and is accorded due process.

9.     Mr. Atcitty’s right to the effective assistance of counsel includes adequate time to

prepare for trial. Without that adequate time to prepare for trial, Mr. Atcitty will be denied

his right to the effective assistance of counsel. As the Eleventh Circuit has recognized,

              Implicit in this right to counsel is the notion of adequate time for
              counsel to prepare the defense: “Disposition of a request for
              continuance . . . is made in the discretion of the trial judge, the
              exercise of which will ordinarily not be reviewed. But the denial
              of opportunity for appointed counsel to consult with the accused


                                           Page 2 of 5
          Case 1:20-cr-01696-WJ Document 17 Filed 10/05/20 Page 3 of 5


              and to prepare his defense, could convert the appointment of
              counsel into a sham and nothing more than a formal compliance
              with the Constitution’s requirement that an accused be given the
              assistance of counsel. The Constitution’s guarantee of assistance
              of counsel cannot be satisfied by mere formal appointment.”

       United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995) (quoting Avery v.

Alabama, 308 U.S. 444, 446, 60 S.Ct. 321, 322 (1940).

10.    Under the Speedy Trial Act, a trial must commence within seventy days of the

Defendant’s first appearance in District Court, the filing of an Information, or the return of

an Indictment, whichever is later. 18 U.S.C. § 3161, subd. [c][1]. Some delay can be

excluded from this seventy-day requirement if the Defendant files pre-trial motions, if the

Defendant is subjected to other, related proceedings, or if the District Court determines that

the ends of justice will be served by granting the requested continuance. 18 U.S.C. § 3161,

subd. [h][1][D], [h][1][B] and [h][7][A]. However, in order to justify a continuance based on

the ends of justice, the record must contain a detailed explanation for why the mere

occurrence of the event identified by the party seeking a continuance results in the need for

additional time. United States v. Toombs, 574 F.3d 1262, 1271 (10th Cir. 2009).

11.    The Speedy Trial Act also excludes any period of delay resulting from a pretrial

motion, from the filing of the motion until its disposition. 18 U.S.C. § 3161(h)(1)(D).

12.    Counsel for the parties agree that, pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of

justice will be served by vacating the jury trial of November 2, 2020 and by continuing the

trial and all other deadlines for such a period as is necessary to dispose of the pending

motion, or for ninety days in order to provide counsel for Defendant sufficient time to

                                          Page 3 of 5
           Case 1:20-cr-01696-WJ Document 17 Filed 10/05/20 Page 4 of 5


review discovery, conduct investigation, file any necessary motions, meet with defendant and

enter into plea negotiations with the Government. Mr. Atcitty respectfully submits that the

need to provide the parties with sufficient time to complete the defense investigation and

prepare an adequate defense outweighs the best interests of the public and the Defendant to

a speedy trial.

13.    Mr. Atcitty agrees with this continuance and that the period of delay should be

excluded from the time limitations set forth within 18 U.S.C. § 3161 (c)(1), and he will not

be prejudiced by this continuance. Additional time will not prejudice Mr. Atcitty and will

potentially allow him to reach a favorable resolution with the government. Counsel has

discussed with Mr. Atcitty his rights under the Speedy Trial Act and Mr. Atcitty understands

the need for a continuance and respectfully requests that the court continue his trial for the

ninety days requested by counsel.

14.    Undersigned counsel affirmatively states that the ends of justice will be served by

granting this extension of time in which to file motions and a continuance of the trial. See

United States v. Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir. 2011) (“The Speedy

Trial Act was intended not only to protect the interests of defendants, but was also ‘designed

with the public interest firmly in mind.’”) (quoting United States v. Toombs, 574 F.3d 1262,

1273 (10th Cir. 2009)). Additional time will allow the defense time to conduct a thorough

review of all of the discovery in this matter and to interview any witnesses that may be

necessary. Additionally, a continuance of the deadlines and jury trial in this matter will

provide the parties time to discuss a possible negotiated resolution of this matter. Such a

                                          Page 4 of 5
          Case 1:20-cr-01696-WJ Document 17 Filed 10/05/20 Page 5 of 5


negotiated resolution would conserve judicial and prosecutorial resources and could

materially benefit Mr. Atcitty by providing him access to a more favorable resolution of this

matter. This motion is not predicated upon the congestion of the Court’s docket.

15.    Counsel for the government, Nicholas J. Marshall, does not oppose this motion.


       WHEREFORE, Mr. Atcitty, by and through undersigned counsel, respectfully

requests that this Court continue the jury trial and deadlines as set forth above.

                                           Respectfully Submitted,
                                           FEDERAL PUBLIC DEFENDER
                                           111 Lomas Blvd NW, Suite 501
                                           Albuquerque, New Mexico 87102
                                           (505) 346-2489
                                           Fax (505) 346-2494

                                           Electronically filed October 5, 2020
                                           /s/ Stephen Taylor
                                           Assistant Federal Public Defender




                                          Page 5 of 5
